Title: From James Madison to Edward Coles, 8 January 1816
From: Madison, James
To: Coles, Edward


                    
                        
                            Dear Sir
                        
                        
                            Washington
                            Jany. 8 1816
                        
                    
                    I have recd. your two letters one from St. Louis, the other from N. Madrid. The information they give is important, and I thank you for it.
                    Payne wrote you by the last mail, and I refer to that for the

particulars which he supposed might be in any way interesting to you. I can add nothing of a public nature which is not conveyed by the newspapers. We have recd. no very late intelligence from abroad: and all the old stock is in general circulation.
                    I hope this will find you completely restored to ⟨health⟩ and your Constitution gaining vigor in the genial climate of N. Orleans, whence & of which we shall hear from you with the pleasure afforded by the affectionate interest we all take in your happiness.
                